Citation Nr: 0419365	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under the provisions of Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945.  He died in January 2002.  The appellant is his widow.

In January 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting in 
Phoenix.  The transcript of the hearing is associated with 
the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.

2.  The Certificate of Death reflects that the veteran died 
in January 2002 and lists the immediate cause of death as 
respiratory failure, hypoxemia and hypercarbia due to 
pneumonia, and heart failure.

3.  At the time of the veteran's death, service connection 
had been established for following disabilities:  residuals 
of thyroidectomy (10 percent from January 1959), swelling of 
left knee (zero percent from October 1945), coronary artery 
disease (CAD) due to nicotine dependence (100% from November 
1997), chronic obstructive pulmonary disease (COPD) due to 
nicotine dependence (60% from November 1999), defective 
hearing (60% from June 1999), and periodic tinnitus (10 
percent from June 1999). 

4.  The appellant filed a service connection claim for the 
cause of the veteran's death after June 9, 1998.

5.  Heart disease and lung disease were not present in 
service or for many years later, and it is not related to an 
incident of service, other than nicotine dependence; 
disabilities due to nicotine dependence are not disabilities 
for VA purposes for claims filed after June 9, 1998.

6.  Hypoxemia and hypercarbia due to pneumonia were not shown 
to have been present during the veteran's military service or 
until many years thereafter, and is not shown to be related 
to any incident of such service. 

7.  The service-connected disabilities, other than coronary 
artery disease and chronic obstructive pulmonary disease due 
to nicotine dependence, which are not considered disabilities 
for claims filed after June 9, 1998, did not have a material 
influence in producing the veteran's death.

8.  The appellant filed her claim for dependents' educational 
assistance benefits after June 9, 1998.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
as secondary to tobacco use is precluded by law.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2003).

2.  Atherosclerotic coronary artery disease and chronic 
obstructive pulmonary disease were not incurred in or 
aggravated by service; nor were they proximately due to or 
the result of a service-connected disability; and 
atherosclerosis may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.300, 3.303, 3.307, 3.309 (2003).

3.  Hypoxemia and hypercarbia due to pneumonia were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  The appellant's claim for eligibility for Dependents' 
Educational Assistance is barred as a matter of law.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the appellant was notified of the VA's 
responsibilities versus her responsibilities in the 
development of her claims in April 2002 and April 2003 
letters.  She was notified of the laws and regulations 
regarding service connected death benefits, as well as the 
substance of regulations implementing the VCAA in an August 
2003 statement of the case (SOC).  

In this case, VCAA notice was sent to the appellant in April 
2002 and April 2003 letters.  The Board notes that the 
appellant waived any defect with respect to the timing of 
VCAA notice during her January 2004 hearing.  In reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  

The appellant has been adequately informed as to the type of 
evidence that would help substantiate her claims.  The April 
2002 and April 2003 letters and the August 2003 SOC 
collectively informed the appellant of the type of evidence 
necessary to substantiate her claims, and informed her that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  These documents also advised the appellant 
of the evidence of record and of the reasons and bases for 
the decision.  

Although the April 2002 and April 2003 letters sent to the 
appellant did not specifically contain the "fourth 
element," it did ask the appellant to tell VA about any 
other records that might exist to support her claims, and the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to her claims.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, to decide the appeal at this 
point is not prejudicial to the appellant.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the appellant's claims, VA treatment records and 
private medical records pertinent to the veteran have been 
obtained.  

The appellant has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues of service 
connection for the cause of the veteran's death and 
dependents' educational assistance benefits would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

Enlistment examination report dated in October 1939 indicates 
that the veteran's heart and lungs were normal and a June 
1944 chest x-ray revealed similar findings.  In July 1944, 
the veteran underwent a thyroidectomy; he indicated to the 
doctor that he smoked one and-a half packages of cigarettes 
per day.  Separation examination report received in December 
1945 also indicated that the veteran's heart and lungs were 
normal.  

By January 1946 rating decision, the RO granted service 
connection for residuals of thyroidectomy, swelling of the 
left knee, and defective hearing.

Subsequent to service, in December 1946, January 1952, and 
April 1957, the veteran underwent VA examinations that 
revealed normal cardiovascular and respiratory systems.

In a January 1947 rating decision, the RO re-rated the 
veteran's residuals of thyroidectomy disability and continued 
a noncompensable disability rating for left knee swelling.

In an August 1957 rating decision, the RO assigned a 10 
percent evaluation for different periods of time for 
residuals of thyroidectomy. 

In a June 1965 rating decision, the RO granted service 
connection for defective hearing perceptive type with 
tinnitus, and continued a noncompensable disability rating 
for left knee swelling and continued a 10 percent disability 
rating for residuals of thyroidectomy.

In March 1996, the veteran was admitted to a VA hospital due 
to unstable angina.  Thallium stress test and cardiac 
catheterization were performed.  Discharge diagnosis was 
status post non-Q wave myocardial infarction.  Secondary 
diagnoses included CAD status post inferior wall myocardial 
infarction three years prior, prostate cancer, history of 
adult onset diabetes mellitus, hypertension, history of COPD 
secondary to tobacco use, history of tobacco use, and 
glaucoma.

In May 1996, the veteran was admitted to the coronary care 
unit of a private hospital due to a two-day history of 
epigastric and substernal chest discomfort.  The doctor noted 
that the veteran had developed congestive heart failure with 
a murmur of mitral regurgitation.  Electrocardiogram revealed 
a flail posterior mitral leaflet.  The veteran was taken to 
the operating room where he underwent three-vessel coronary 
artery bypass grafting and mitral valve replacement.  

In October 1996, the veteran was admitted to a private 
hospital due to complaints of respiratory insufficiency.  The 
report noted a past medical history of aspiration pneumonitis 
requiring prolonged ventilator support and later tracheostomy 
placement.  Clinical impression was acute recurrent 
respiratory insufficiency, and left lower lobe pneumonia.

According to a January 1997 VA medical certificate, the 
veteran was admitted for fever, probable pneumonia.

In November 1997, the veteran submitted a claim for nicotine 
dependence.  Also dated in the same month, a statement in 
support of his claim was submitted in which the veteran 
stated that he had severe emphysema and congestive heart 
failure, claimed as due to his tobacco use in the service.  
The veteran noted that, beginning in 1943, he smoked 1-2 
packages of cigarettes per day.

According to February 1998 private medical statements, Drs. 
Ross and Saini related the veteran's COPD to 60 years of 
smoking cigarettes.

Private medical reports dated in 1997 and 1998 show that the 
veteran was treated for severe COPD and arteriosclerotic 
heart disease with episodic congestive heart failure.  The 
doctor also stated that the veteran had ischemic and dilated 
cardiomyopathy.

According to a March 1998 private medical statement, Dr. 
Steinhoff stated that there was no question that the 
veteran's smoking contributed not only to the severity of his 
lung disease but also to his developing CAD with his heart 
attack and the need for his mitral valve surgery.

According to the veteran's appeal to the Board dated in 
January 1999, he indicated that he was addicted to smoking 
during active.  He attributed his heart and lung disabilities 
to his cigarette smoking.

In September 1999, the veteran underwent a VA examination in 
connection with an increased rating claim.  The examiner 
stated that there was evidence that COPD was directly related 
to cigarette smoking and nicotine addiction.  

By April 2000 rating decision, the RO granted service 
connection for COPD, assigning a 60 percent disability 
rating, effective from November 1997.  Service connection for 
CAD was also granted and evaluated as 100 percent disabling, 
effective from November 1997.  The RO also granted basic 
eligibility to dependents' educational assistance, as well as 
entitlement to special monthly compensation based on being 
housebound, both effective from November 1997.

In January 2002, the veteran was admitted to a VA hospital 
with complaints of shortness of breath and abdominal pain; he 
expired shortly thereafter.  Autopsy report dated in the same 
month listed the clinical diagnoses as:  hypertension, 
congestive heart failure, status post coronary artery bypass 
graft, prosthetic mitral valve replacement; COPD; diabetes 
mellitus; and status post prostatic cancer.  

The certificate of death dated in January 2002 indicates that 
the veteran's death was due to "respiratory failure, 
hypoxemia and hypercarbia due to pneumonia, heart failure."  

In an April 2002 rating decision, the RO denied the 
appellant's claims of entitlement for service connection for 
the cause of the veteran's death and for dependents' 
educational assistance benefits.  

In January 2004, the appellant testified that service 
connection for the cause of the veteran's death should be 
granted because the veteran died as a result of his service-
connected respiratory disability.  

Service Connection for the Cause of the Veteran's Death

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2003).

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2003).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Where heart disease becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The Board notes that recently passed legislation prohibits an 
award of service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  See 38 U.S.C.A. § 1103 (West 2002).  This 
section applies only to claims filed after June 9, 1998. 38 
C.F.R. § 3.300(a) (2003).  As the appellant in the present 
case filed her claim in February 2002, this provision will 
affect the disposition of this appeal.

In this case, the veteran died in January 2002.  As noted 
above, the veteran was previously granted service connection 
for COPD and CAD both secondary to nicotine dependence.  The 
death certificate lists respiratory failure and cardiac 
failure, in part, as the immediate cause of death.  
Ordinarily, by application of 38 U.S.C.A. § 1310 and 38 
C.F.R. § 3.312, a claim for the cause of the veteran's death 
might be granted if the veteran's service-connected 
disabilities resulted in death.  However, as noted above, 38 
U.S.C.A. § 1103(a) prohibits the payment of disability or 
death compensation benefits if the disability or death was 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  Further, 38 C.F.R. § 3.300(a) 
implements section 1103 and states that, "[f]or claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service[]connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  The regulation 
further defines tobacco products to include cigarettes.  38 
C.F.R.§ 3.300 (2003).

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award entitlement 
to service connection for the cause of the veteran's death 
due to service-connected COPD and/or CAD, secondary to 
nicotine dependence.  Because the appellant filed her claim 
of entitlement to service connection for the cause of the 
veteran's death after June 9, 1998, it must be denied 
pursuant to 38 C.F.R. § 3.300.

The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit an award of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred in or aggravated by 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 (West 2002), or 38 C.F.R. §§3.307, 
3.309 (2003).  See 38 U.S.C.A. § 1103(b); 38 C.F.R. § 
3.300(b)(2) (2003).  Service connection may also be granted 
for ischemic heart disease secondary to disability other than 
that caused by tobacco use.  38 C.F.R. § 3.300(b)(3).

There is no evidence showing that the veteran's 
cardiovascular and pulmonary disabilities were otherwise 
incurred in or aggravated by service.  It is undisputed that 
such disabilities were a result of the veteran's tobacco use.  
At no time did the veteran ever assert that his 
cardiovascular and pulmonary problems were related to 
anything other than his smoking of cigarettes, which started 
in service.  Service medical records do not show the presence 
of heart or lung disease and the earliest evidence of record 
that noted a history of heart and lung problems was dated in 
1996.  In November 1997, the veteran filed service connection 
claims for COPD and CAD based on his contention that they 
were the result of his cigarette smoking.  Medical statements 
from Drs. Ross and Saini in February 1998 related the 
veteran's COPD to the veteran's long history of smoking, and 
a medical statement from Dr. Steinhoff dated in March 1998 
related the veteran's cardiovascular disease to smoking.  In 
light of the evidence of record, there is no basis to 
establish service connection for the veteran's COPD and CAD 
on a basis unrelated to nicotine dependence.

With regard to the remaining immediate cause of death, the 
Board notes that there is no evidence of hypoxemia and 
hypercarbia due to pneumonia in service nor is there medical 
evidence relating such conditions or disability to service.  

The Board is cognizant of the appellant's argument that the 
veteran's service-connected pulmonary disability contributed 
to the veteran's death.  However, the appellant, as a 
layperson, is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board concludes that there is no basis to 
establish a link between any fatal disease process and 
military service, except by the veteran's use of tobacco 
products.  The veteran's service-connected cardiovascular and 
pulmonary disabilities which contributed to his death were 
attributable to his tobacco use and were not otherwise 
related to service.  Thus, service connection for the cause 
of the veteran's death is not warranted.

Entitlement to Dependents' Educational Assistance Benefits

For the purposes of Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35, a child or surviving spouse of 
the veteran will have basic eligibility for benefits where 
the veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2003).  

As decided above, the cause of the veteran's death was not 
service connected.  The Board notes that entitlement to DEA 
benefits may not be established on the basis that the 
veteran's death resulted from a disability attributable to 
the use of tobacco products for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103, 38 C.F.R. § 3.300, see also Kane 
v. Principi, 17 Vet. App 97 (2003).  

The Board acknowledges that the veteran was honorably 
discharged and had a permanent and total service-connected 
disability in existence at the date of his death based on the 
veteran's coronary artery disease (100 percent), however his 
heart disease was secondary to nicotine dependence and the 
appellant filed her claim to establish DEA eligibility in 
February 2002.  As a consequence, the veteran did not die of 
a service-connected disability, nor was there a permanent and 
total disability rating in effect for any service-connected 
disability at the time of the veteran's death other than a 
disability due to nicotine dependence.  See 38 C.F.R. 
§ 3.300.  The Board finds that the appellant does not meet 
the criteria under the law for DEA benefits.  Where the law 
and not the evidence is dispositive, a claim should be 
denied, or the appeal to the Board terminated, because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against the claims for 
service connection for cause of the veteran's death and 
eligibility for DEA benefits, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



